ENVOY CAPITAL GROUP INC. ANNOUNCES THIRD QUARTER RESULTS FOR FISCAL 2010 TORONTO, ON – August 10, 2010– Envoy Capital Group Inc. (NASDAQ: ECGI/ TSX: ECG) today announced its financial results for its third quarter of fiscal 2010. For the quarter ended June 30, 2010, Envoy incurred a net loss of ($1.4) million or ($0.18) per fully diluted share compared with a net loss of ($1.8) million or ($0.21) per fully diluted share for the same quarter last year.The per share calculations are based on fully diluted weighted average shares outstanding of approximately 8.0 million for the current quarter and 8.6 million for same period last year. The Consumer and Retail Branding Division reported a second consecutive profitable quarter on increased revenue.For the third quarter, the Consumer and Retail Branding Division earned a profit of approximately $250,000, compared to a net loss of approximately ($650,000) in the same period last year. The Merchant Banking Division did not perform as well during the quarter due to challenging market conditions over the last several months. For the three months ended June 30, 2010, the Merchant Banking Division incurred a net loss of ($1.4) million, compared with a net loss of ($0.9) million in the same period last year.Significant uncertainty weighed on the market during the Company’s fiscal third quarter, with index losses of (10%) on the DJIA, (11.8%) on the S&P500, and (6.2%) on the TSX.The Company’s portfolio experienced losses of approximately (6.9%). Management's discussion and analysis, containing a full analysis of financial results, is available on EDGAR (www.sec.gov/edgar.shtml) and on SEDAR (www.sedar.com). About Envoy Capital Group Inc. Envoy Capital Group Inc. (NASDAQ:ECGI / TSX:ECG) is a merchant banking organization that focuses on providing financial services as well as equity and debt capital, to small and mid-cap companies. For more information on Envoy Capital Group Inc., visit our website at www.envoy.to ### Cautionary Statement Certain statements contained in this press release may constitute "forward-looking statements" within the meaning of Section 21E (i) (1) of the United States Securities Exchange Act of 1934. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause Envoy Capital Group’s actual results to be materially different from any future results expressed or implied by these statements. Such factors include the following: general economic and business conditions, changes in demand for Envoy Capital Group’s services, changes in competition, the ability of Envoy Capital Group to integrate acquisitions or complete future acquisitions, interest rate fluctuations, currency exchange rate fluctuations, dependence upon and availability of qualified personnel and changes in government regulation. In light of these and other uncertainties, the forward-looking statements included in this press release should not be regarded as a representation by Envoy Capital Group that Envoy Capital Group’s plans and objectives will be achieved.These forward-looking statements speak only as of the date of this press release, and we undertake no obligation to update or revise the statements. For further information, please call: Envoy Capital Group Inc. Contact: Andrew Patient Tel: (416) 593-1212 Or contact our investor relations department at:info@envoy.to Envoy Capital Group Inc. Consolidated Balance Sheet Highlights Unaudited - Prepared by Management (Expressed In Canadian dollars) As at: June 30 September 30 Current assets $ $ Long-term assets Current liabilities Long-term liabilities - - Minority interest Shareholders' equity $ $ Financial Highlights Envoy Capital Group Inc. Consolidated Statements of Operations Unaudited - Prepared by Management (Expressed In Canadian dollars) For the nine months ended: June 30 June 30 Net revenue from consumer branding business $ $ Net investment gains (losses) ) Interest and dividend income Operating expenses: Salaries and benefits General and administrative Occupancy costs Depreciation Interest expense and financing costs Loss before restructuring expense, income taxes and minority interest ) ) Restructuring expense - Loss before income taxes and minority interest ) ) Income tax expense - - Loss before minority interest ) ) Minority interest ) ) Net loss ) ) Loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - fully diluted Envoy Capital Group Inc. Consolidated Statements of Retained Earnings (Deficit) Unaudited - Prepared by Management (Expressed In Canadian dollars) Deficit, beginning of period $ ) $ ) Net loss ) ) Deficit, end of period $ ) $ ) Financial Highlights Envoy Capital Group Inc. Consolidated Statements of Operations Unaudited - Prepared by Management (Expressed In Canadian dollars) For the three months ended: June 30 June 30 Net revenue from consumer branding business $ $ Net investment losses ) ) Interest and dividend income Operating expenses: Salaries and benefits General and administrative Occupancy costs Depreciation Interest expense and financing costs Loss before income taxes and minority interest ) ) Income tax expense - - Loss before minority interest ) ) Minority interest ) ) Net loss ) ) Loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - fully diluted Envoy Capital Group Inc. Consolidated Statements of Retained Earnings (Deficit) Unaudited - Prepared by Management (Expressed In Canadian dollars) Deficit, beginning of period $ ) $ ) Net loss ) ) Deficit, end of period $ ) $ )
